Title: To Thomas Jefferson from William Findley, 12 May 1801
From: Findley, William
To: Jefferson, Thomas


               
                  Dear Sir
                  Greensburgh May. 12. 1801
               
               I have been honored by the receipt of a Letter from your hand of the 24 of march, Though I used the freedom of writing to you, I neither claimed nor expected the Indulgence of an Answer, but am very thankfull for it, Mine from greencastle was wrote at the instance of Friends in different Counties through which I passed and where I made some stay and who are old and steady republicans with some of whom I sat in company in the first Committees and who have been usefully employed in high stations in the worst times. Those generally are still usefull, and I must add moderate It is among our New Republicans that the least discretion and moderation is to be found, They will Mellow down by experience. The postmaster genl. has been pleased to Authorise me to select a New postmaster for greensburgh in Westmoreland County near where I live. I have selected a Moderate but steady Republican who will know no party in office He is acceptable to all, the late one though an incendiary of party yet the bad manner in which he kept the office rendered him disagreeable to all parties. Further changes will be necessary to restore confidence to the post office department. The abuses in it have been great, in many instances the postmasters have been spies and agents of party.
               It is neither my wish nor expectation that changes should be made in any Department unless Justified by Necessity and the Citizens will Judge differently of that Necessity. The old substantial Republicans do not wish nor expect changes of good officers and decent Men for difference in political opinion. Another set of Republicans who now make most noise will be pleased with nothing less than a General change, among these the office hunters are generally found. Indeed I would prefer taking some trouble to find proper characters to fill offices most of the office hunters who by their importunity procure recommendations with too great facility.
               I made free to mention my opinion of the propriety of a change of the supervisor of Excise in this state, I knew he was at one period delinquent in office, I never thought him a good appointment and he has been one of those political Agents who have injured their cause by over acting his part. General Hand an Inspecter of the Revenue whom I had long respected as a decent man, also behaved very improperly he openly took a lead in endeavouring to starve the Mechanics of Lancaster who would not vote as he directed. all the other appointments as far as I am aquainted are well Judged, and I am confident others will be so
               
               party spirit has been carried so high in pennsylvaia that I presume more changes will be necessary there than in some other states. Those who have of late revolted from the trammels in which they had been long held are full of resentment against their former directors, Something will be necessary even to the feelings of those who have been long insulted and abused and indeed to confirm the Republican interest in the state after its having vibrated so long. It is remarkable that in this state the majority of representatives in every Congress exept the first, have been republican, while the majority of the state Legislature were otherwise, [hence?] it was that our senators always acted on the opposite side from the Representatives, indeed the choice of senators is too often the result of Intrigue. There will be some to complain of the best appointments that can be made, but I make free Sir, to Congratulate you on your good fortune in finding such Men willing to serve as you have appointed to fill the three principle departments. From my own aquaintance with the gentlemen I think they could not have been better filled, and their extensive aquaintance through the United States will have its advantages, Mr. Gallatins aquaintance in pennsylvania might superceed any information from me and may correct the information I gave, The appointing of Genl. Irwin to an office gave genl. satisfaction, he wrote to me that he would accept of it thankfully as a mark of your Confidence He says he was unaquainted with the duties of it, but I think he will make a good officer, and so few of his rank in the old Army stood by us, that to give a mark of confidence to him was good policy He has been singularly honest in all employments and carefull to have duty done by those under him.
               If a place should be disposed of to suit Mr. Bryan whom I made free to mention before, he is indefatigable in office has so much integrity and is so well skilled in Accounts that his removal would be a great Loss to the state, but some of his friends and himself wishes for a Mark of your confidence, else I would not have mentioned him, Mr Gallatin will be able to mention some of the reasons.
               When a change took place in our state I was it is true consulted more than I wished to have been respecting changes and appointments, I then stood in the breach to prevent unnecessary changes being made from passion and the avidity of office hunters, who then made applications in swarms and in fact beseiged the governor. Others and myself succeeded so far as to prevent several changes that had been urged but were either too inattentive or unsuccessfull with respect to New appointments, too many of whom have not been fortunately selected. It was from this circumstance I was induced to mention my apprehension that their was more danger of doing injury to the public cause by new appointments than by removals from office. Little complaints have been made in pennsylvania for removals except by the parties removed, it is not so with appointments.
               As I take Mr Smiths intelligencer and always have taken his paper, I presume I receive correct information. I shall take a pleasure Sir in writing any information that I think may be of use and though I will always be highly gratified by receiving a line from your hand yet I neither expect nor Claim the favour. I know the Length and freedom of my Letter will receive a favourable construction
               I am Sir with unfeigned esteem Yours very respectfully
               
                  
                     Wm Findley
                  
               
               
                  P.S. I wrote mine of March 5 near Greencastle in Franklin County and sent it by that post, without informing that I lived near Greens-burgh in Westmoreland. Mr Watson however postmaster of Greencastle, one of the few good ones, suspecting your favour to be for me forwarded it obligingly. I lived in Franklin County before and during the war
               
            